United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2006

                                                         Charles R. Fulbruge III
                           No. 05-60513                          Clerk


FIRST FEDERAL BANK FOR SAVINGS,

                                               Plaintiff-Appellee,

versus

EDDIE DEAN FORTENBERRY; ET AL,

                                                         Defendants;

EDDIE DEAN FORTENBERRY,

                                              Defendant-Appellant,

versus

UNITED STATES OF AMERICA

                                               Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       (2:02-CV-00115-EEF)
                      --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM*:

     Eddie Dean Fortenberry (“Fortenberry”) appeals the district

court’s denial of her petition for pre-judgment interest.       Having

carefully reviewed the record and briefs, we affirm the district

court’s judgment because, although Fortenberry raised five points

of error in her notice of appeal, she did not substantively address

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
any of these issues in her appellate brief, provide us with any

authority in support of her position, or direct us to any pertinent

portions of the record.   Generally, issues not briefed are deemed

to be abandoned on appeal, even in the case of a pro se litigant

like Fortenberry.1

     Fortenberry’s only argument on appeal is that we should

reverse the district court’s judgment because First Federal Bank

for Savings’s (“First Federal”) attorney obtained it by committing

a fraud on that court.     She has not cited to any evidence in

support of her claim and we have found none in the record.   We thus

AFFIRM the district court’s judgment denying Fortenberry pre-

judgment interest.




     1
       See, e.g., Geiger v. Jowers, 404 F.3d 371, 373 n.6
(“Although pro se briefs are to be liberally construed, pro se
litigants have no general immunity from the rule that issues and
arguments not briefed on appeal are abandoned.”) (internal citation
omitted); Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th
Cir. 1988) (same); FED. R. APP. P. 28(a)(9)(A) (stating that
appellant’s brief must contain “appellant’s contentions and the
reasons for them, with citations to the authorities and parts of
the record on which the appellant relies”).

                                -2-